
	
		II
		109th CONGRESS
		2d Session
		S. 3634
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2006
			Mr. Jeffords (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Nuclear Waste Policy Act of 1982 to improve
		  the material control and accounting and data management systems used by
		  civilian nuclear power reactors to better account for spent nuclear fuel and
		  reduce the risks associated with the handling of those
		  materials.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Spent Nuclear Fuel Control and
			 Accounting Act of 2006.
		2.FindingsCongress finds that—
			(1)several incidents
			 involving missing or unaccounted-for spent nuclear fuel have occurred at
			 civilian nuclear power reactors, including—
				(A)the Vermont
			 Yankee Nuclear Power Plant;
				(B)the Humboldt Bay
			 Nuclear Power Plant (California); and
				(C)the Millstone
			 Nuclear Power Station (Connecticut);
				(2)weaknesses in the
			 accounting and control of spent nuclear fuel have been identified at several
			 other civilian nuclear power reactors;
			(3)data provided by
			 the Nuclear Regulatory Commission indicate that—
				(A)operators of most
			 civilian nuclear power reactors have removed spent fuel rods from their fuel
			 assemblies; and
				(B)those rods are
			 stored onsite in spent fuel pools or dry casks or have been shipped offsite to
			 a storage facility;
				(4)individual spent
			 fuel rods and fragments may also result from the loading of a new assembly and
			 therefore may be new fuel;
			(5)individual spent
			 fuel rods, and especially fragments of spent fuel rods, are—
				(A)highly
			 radioactive; and
				(B)much smaller and
			 lighter than fuel assemblies;
				(6)while regulations
			 promulgated by the Nuclear Regulatory Commission require civilian nuclear power
			 reactors to control and account for spent nuclear fuel, they do not
			 cover—
				(A)individual spent
			 fuel rods that have been removed from an assembly; and
				(B)fragments of
			 spent fuel rods;
				(7)the storage and
			 oversight of individual spent fuel rods at civilian nuclear power reactors have
			 not been managed in a consistent manner;
			(8)the lack of
			 specific guidance in the regulations promulgated by the Nuclear Regulatory
			 Commission relating to how civilian nuclear power reactors should conduct
			 physical inventories has resulted in inconsistent compliance with those
			 regulations;
			(9)the Nuclear
			 Regulatory Commission does not evaluate the compliance of civilian nuclear
			 power reactors with the material control and accounting regulations promulgated
			 by the Commission;
			(10)the Nuclear
			 Regulatory Commission has much to do to implement the recommendations listed in
			 the report published by the Government Accountability Office titled NRC
			 Needs to Do More to Ensure that Power Plants Are Effectively Controlling Spent
			 Nuclear Fuel; and
			(11)the effective
			 implementation of material control and accounting regulations by civilian
			 nuclear power reactors is of great importance to the United States because of
			 the potential safety and security consequences for failing to manage spent
			 nuclear fuel, especially in the aftermath of terrorist attacks in the United
			 States.
			3.Material control
			 and accounting of dismantled fuel assemblyThe Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) is
			 amended by adding after section 137 the following:
			
				138.Material
				control and accounting of individual rods and fragments from a dismantled fuel
				assembly
					(a)Promulgation of
				regulationsThe Commission
				shall promulgate regulations to require each civilian nuclear power reactor to
				provide to the Commission a report that contains a detailed record of each
				individual spent fuel rod, and each fragment of a spent fuel rod, that results
				from the loading or dismantling of a fuel assembly.
					(b)Annual
				inspectionThe Commission shall promulgate regulations to require
				an annual inspection by the Commission of each civilian nuclear power reactor
				to determine the compliance of the civilian nuclear power reactor with
				regulations relating to the material control and accounting of spent nuclear
				fuel promulgated by the Commission.
					139.Guidance for
				storing individual fuel rods and fragmentsThe Commission shall develop and make
				available to each civilian nuclear power reactor guidance that
				describes—
					(1)best management practices relating
				to—
						(A)the procedures that a civilian nuclear
				power reactor should use to store individual fuel rods and fragments on site;
				and
						(B)the selection of suitable locations for the
				storage of individual fuel rods and fragments; and
						(2)suitable inventory practices relating
				to—
						(A)the manner in which a civilian nuclear
				power reactor should conduct an annual inventory of any spent nuclear fuel,
				including individual fuel rods and fragments; and
						(B)the manner in which a civilian nuclear
				power reactor should catalogue each item of spent nuclear fuel, including
				individual rods and fragments located at the civilian nuclear power
				reactor.
						140.Electronic
				data management and waste tracking system
					(a)Development of
				systemThe Commission shall
				develop an electronic data management and waste tracking system—
						(1)to store and access the records of each
				civilian nuclear power reactor; and
						(2)to track the
				location of spent nuclear fuel including individual rods and fragments.
						(b)Adoption of
				electronic data management and waste tracking system by civilian nuclear power
				reactorsThe Commission shall promulgate regulations to require
				each civilian nuclear power reactor—
						(1)in the case of a
				civilian nuclear power reactor that is licensed before the date of enactment of
				this section, to digitize the existing records of the civilian nuclear power
				reactor; and
						(2)in the case of a
				civilian nuclear power reactor that is licensed on or after the date of
				enactment of this Act, to implement and use the electronic data management and
				waste tracking system described in subsection (a).
						(c)Evaluation of
				existing electronic data management and waste tracking
				systemsThe Commission may evaluate existing electronic data
				management and waste tracking systems to determine whether those systems could
				be modified for purposes of complying with subsection
				(a).
					.
		4.Manifest
			 requirement for spent nuclear fuelThe Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) is
			 amended by inserting after section 180 the following:
			
				181.Manifest
				requirement for spent nuclear fuel
					(a)Development of
				manifestThe Commission shall
				develop a detailed manifest form for the onsite transportation of spent fuel
				that indicates whether the package containing the spent fuel contains
				individual rods or fragments.
					(b)Promulgation of
				regulationsThe Commission shall promulgate regulations to
				require each civilian nuclear power reactor to provide to the Commission a
				completed detailed manifest form developed under subsection (a) to identify and
				track any spent fuel rod or rod fragment that is transported within the
				premises of the civilian nuclear power reactor.
					182.Identification
				of spent fuel or rod fragments transported outside premises of civilian nuclear
				power reactorsThe Commission,
				in consultation with the Department of Transportation, shall identify any spent
				fuel rod or rod fragment that is transported outside the premises of the
				civilian nuclear power reactor through use of manifests used by the Department
				of
				Transportation.
				.
		5.Conforming
			 amendmentsThe table of
			 contents of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101 note; 96 Stat.
			 2201) is amended—
			(1)by adding after the item relating to
			 section 137 the following:
				
					
						Sec. 138. Material control and
				accounting of dismantled fuel assembly.
						Sec. 139. Guidance for storing
				spent nuclear fuel.
						Sec. 140. Electronic data
				management and waste tracking
				system.
					
					.
			and;
			(2)by adding after
			 the item relating to section 180 the following:
				
					
						Sec. 181. Manifest requirement for spent nuclear
				fuel.
						Sec. 182. Identification of spent fuel or rod fragments
				transported outside premises of civilian nuclear power
				reactors.
					
					.
			
